Willson, Judge.
This conviction is for the offense de-, nounced by the act of April 10, 1883 (Willson’s Or. Stats., sec. 656), the information charging that the defendant “did, unlawfully and knowingly, offer for sale an adulterated article of food, to wit, milk.” A jury was waived and the cause was determined by the judge.
While the information does not follow the statute literally, and directly charge that the milk was known by the defendant to be adulterated, we think it substantially sufficient, and that the court did not err in overruling the exceptions made thereto.
To warrant a conviction of the defendant, however, it was essential for the prosecution to prove not only that the milk was adulterated, but that the defendant knew that fact. In the record before us we find no proof of such knowledge on the part of the defendant. Hor is there any evidence in the state*16ment of facts before us that the defendant offered to sell the milk.
Opinion delivered January 12, 1889.
As presented to us the evidence is manifestly insufficient to-warrant the conviction, and the judgment is therefore reversed and the cause is remanded for another trial.

Reversed and remanded.